DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This Office Action is made in response to amendment, filed 6/22/2022. The Applicant submits a Terminal Disclaimer, Reference US Patent No. 11076287.

Terminal Disclaimer
The terminal disclaimer filed on 6/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11076287 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 6/22/2022.
With respect to Claim Rejection - Double Patenting, the Examiner withdraws the Double Patenting rejection. 
With respect to an allowance for the application, a search was conducted and Warrick (US 2013/0346564) was found which teaches the claimed invention. As a result, the Examiner reopens and conducts a new non-final rejection (see rejection below). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warrick et al., Pub No US 2013/0346564 (hereafter Warrick).

Regarding Claim 1, Warrick discloses a method for processing data packets originated from a mobile computing device to destinations at a wireless network node, wherein the mobile computing device is connected to the wireless network node via a wireless local area network (WLAN) connection [FIG.1 & para(s) 0045-0048: Discloses a system controller coupled between the Internet and a computer network of a hospitality establishment providing communications from mobile computing device to destinations at a wireless network node with wireless access points and switches accessible to guest devices are pre-configured to place network traffic from all guest devices on the subnet associated with VLAN-guest. FIG.1 illustrates the Hotel LAN (element 112); and para.0156: Discloses sending and receiving network packets to/from a user profile server via the network interface and the Internet.], comprising:
A) detecting an access request from the mobile computing device [para.0069-0070: Discloses a gateway detecting a guest device (mobile computing device) request for access. The gateway controller checks the gateway rules to determine whether traffic matching this combination of destination and source addresses is to be passed or dropped (access or not).];
B) returning an access request acknowledgment to the mobile computing device [para.0071: Discloses authorized to communicate with each other according to the gateway rules, the gateway controller passes the unicast traffic received from guest device (element 118) for delivery on the subnet associated with VLAN-media. Replies from TV to guest device (element 118) are also passed from VLAN-media to VLAN guest in a similar manner. Guest device (element 118) is now in direct bi-directional unicast communication with TV over hotel LAN (element 112) via gateway.];
C) determining an identifier of the mobile computing device [FIG.4: Discloses gateways rules for determining an identifier; and FIG.4 & para.0072: Discloses the gateway rules (illustrated in FIG.4) are organized in a table format and the gateway controller 302 searches fora matching rule in an order from top to bottom. The gateway controller applies the specified action for the first matching rule and then processes subsequent network traffic by again searching for a matching rule in the order from top to bottom; and para.0075: Discloses each device, whether guest device or in-room media device has a unique IP address on the hotel LAN (element 112)  assigned. Each device further has a unique media access control (MAC) address which could also be utilized.];
D) determining, based on the identifier, whether status of the mobile computing device is a first state or a second state [para.0070: Discloses the gateway controller checks the gateway rules (FIG.4 – based on identifiers) to determine whether traffic matching this combination of destination and source addresses is to be passed (a first state) or dropped (a second state).]:
a) when the status of the mobile computing device is the first state, allowing the mobile computing device to transmit the data packets to the destinations [FIG.14 & para.0155: Discloses at step 1404, when the MAC address does correspond to a registered device (yes – in the first state) for which stream enable has been selected in a current reservation at the hotel, the reservation details are retrieved and control proceeds (allowing) to step 1416.];
b) when the status of the mobile computing device is the second state [FIG.14 & para.0156: Discloses when the MAC address does not correspond to a registered device (no – is in the second state).], redirecting the mobile computing device to perform an authentication [FIG.14 & para.0162: Discloses when “no”, then redirect (step 1408) to a user profile server (for querying for an ID match) determining whether MAC address is associated with a user ID.]; and receiving a response from a server [FIG.14 & para.0164: Disclose at step 1414,  server receiving server response on whether user ID is associated a current quest.]; 
c) determining, based on the response, whether the status of the mobile computing device is the first state or the second state [FIG.14& para.0166: Discloses in step 1414, when a current guest of the hotel is associated with one of the particular user identifiers, control proceeds to step 1416 to continue the process (the first state). Otherwise, when no current guest of the hotel is associated with any of the particular user identifiers (the second state) determined at step 1406, the users associated with these user identifiers (IDs) are not current guests of the hotel. Therefore, control returns to step 1410 to attempt to utilize another method of identifying a guest area associated with the unrecognized guest device.]: 
i) when the status of the mobile computing device is the first state, allowing the mobile computing device to transmit the data packets to the destinations [para.0224: Discloses the gateway controller will pass network traffic packets from guest device to the assigned media device and vice versa.]; and 
ii) when the status of the mobile computing device is the second state, not allowing the mobile computing device to transmit the data packets to the destinations [FIG.14& para.0166: Discloses in step 1414, when determined ID is not associated with current guest (no), the there is no communication data packets.]; and
wherein:
the first state indicates the mobile computing device is successfully authenticated [para.0070: Discloses the gateway controller checks the gateway rules (FIG.4 – based on identifiers) to determine whether traffic matching this combination of destination and source addresses is to be passed (a first state) or dropped (a second state). Thus, first state indicates authenticated (passed).]; and 
the second state indicates the mobile computing device is not successfully authenticated [para.0070: Discloses the gateway controller checks the gateway rules (FIG.4 – based on identifiers) to determine whether traffic matching this combination of destination and source addresses is to be passed (a first state) or dropped (a second state). Thus, second state indicates not successfully authenticated (dropped).].

Regarding Claim 2, Warrick discloses the method of claim 1, and Warrick further discloses further comprising:
after the response is received from the server and when the status of the mobile computing device is the first state, updating the status of the mobile computing device with the first state in a wireless network node database [para.0118: Discloses update the gateway rules to thereby allow unicast communications between the guest device and each of the in-room media devices; and FIG.19: Illustrates device enabled (authenticated).].

Regarding Claim 3, Warrick discloses the method of claim 1, and Warrick further discloses further comprising:
after the response is received from the server and when the status of the mobile computing device is the second state, updating the status of the mobile computing device with the second state in a wireless network node database [para.0133: Discloses updating the gateway rules to deactivate the communication feature between the guest device and the in-room media devices in the subset associated with the guest device.].

Regarding Claim 4, Warrick discloses the method of claim 1, and Warrick further discloses wherein the authentication is performed through a captive portal webpage using at least one web browser of the mobile computing device by a user of the mobile computing device [FIG(s).17, 19 & para.0255: Discloses a guest of room may select the target output device at a webpage provided by the login portal.].

Regarding Claim 5, Warrick discloses the method of claim 4, and Warrick further discloses wherein the captive portal webpage includes a plurality of social media links for the user of the mobile computing device to select to perform the authentication [para.0260: Discloses hotel guests may share content from Netflix®, Hulu® other Internet-based streaming websites that is playing on the guest's device; FIG.17: Illustrates sharing media content links.].

Regarding Claim 6, Warrick discloses the method of claim 1, and Warrick further discloses wherein the identifier is a Media Access Control (MAC) address of the mobile computing wireless device [FIG.4 & para.0073-0075: Discloses the identifier is a MAC address.].

Regarding Claim 7, Warrick discloses the method of claim 1, and Warrick further discloses further comprising:
sending a request to the server for determining, based on the identifier, the status of the mobile computing device in a server database [para.0156: Discloses the login portal queries a user profile server to determine whether the user profile database stored therein includes a user identifier (ID) that is associated with the MAC address of the unrecognized guest device. The user profile database in this embodiment is remote to the hotel and stored at a central user profile server. Therefore, this step may be performed by the processors sending and receiving network packets to/from the user profile server via the network interface and the Internet.].

Regarding Claim 8, Warrick discloses the method of claim 1, and Warrick further discloses further comprising:
sending a request to the server for redirecting the mobile computing device to perform the authentication [FIG.14 & para.0154: Discloses steps 1400 when detecting an unrecognized guest device to request server (step 1402) to redirect to reservation database to determine whether MAC address is associated.].

Regarding Claim 9, Warrick discloses the method of claim 1, and Warrick further discloses further comprising:
receiving one or more Internet connectivity checks from the mobile computing device [FIG.19 and para.0173: Discloses performing checks on internet connectivity.].

Regarding Claim 10, Warrick discloses the method of claim 9, and Warrick further discloses further comprising:
 discarding the one or more Internet connectivity checks received from the mobile computing device until receiving the status of the mobile computing device from the server [[para.0073: Discloses delete all the gateway rules having the same client ID at checked-out of guest of expired time (see para.0133).].

Regarding Claim 11, Warrick discloses a system at a wireless network node for processing data packets originated from a mobile computing device to destinations, wherein the mobile computing device is connected to the wireless network node via a wireless local area network (WLAN) connection [FIG.1 & para(s) 0045-0048: Discloses a system controller coupled between the Internet and a computer network of a hospitality establishment providing communications from mobile computing device to destinations at a wireless network node with wireless access points and switches accessible to guest devices are pre-configured to place network traffic from all guest devices on the subnet associated with VLAN-guest. FIG.1 illustrates the Hotel LAN (element 112); and para.0156: Discloses sending and receiving network packets to/from a user profile server via the network interface and the Internet.], wherein the system comprises:
at least one network interface [FIG.1: Illustrates network interface.];
at least one processing unit [FIG.1: Discloses a system controller (element 102 - processing unit); and para.0268: Discloses processor.];
at least one main memory [FIG.1: Discloses a user profile database (element 172 – memory; para.0268: Discloses memory.];
at least one non-transitory computer readable medium storing program instructions executable by the at least one processing unit [para.0268: Discloses software executed by one or more processors operating pursuant to instructions stored on a tangible, non-transitory computer-readable medium such as a storage device] and configured to cause the at least one processing unit to perform:
A) detecting an access request from the mobile computing device [para.0069-0070: Discloses a gateway detecting a guest device (mobile computing device) request for access. The gateway controller checks the gateway rules to determine whether traffic matching this combination of destination and source addresses is to be passed or dropped (access or not).];
B) returning an access request acknowledgment to the mobile computing device [para.0071: Discloses authorized to communicate with each other according to the gateway rules, the gateway controller passes the unicast traffic received from guest device (element 118) for delivery on the subnet associated with VLAN-media. Replies from TV to guest device (element 118) are also passed from VLAN-media to VLAN guest in a similar manner. Guest device (element 118) is now in direct bi-directional unicast communication with TV over hotel LAN (element 112) via gateway.];
C) determining an identifier of the mobile computing device [FIG.4: Discloses gateways rules for determining an identifier; and FIG.4 & para.0072: Discloses the gateway rules (illustrated in FIG.4) are organized in a table format and the gateway controller 302 searches fora matching rule in an order from top to bottom. The gateway controller applies the specified action for the first matching rule and then processes subsequent network traffic by again searching for a matching rule in the order from top to bottom; and para.0075: Discloses each device, whether guest device or in-room media device has a unique IP address on the hotel LAN (element 112)  assigned. Each device further has a unique media access control (MAC) address which could also be utilized.];
D) determining, based on the identifier, whether status of the mobile computing device is a first state or a second state [para.0070: Discloses the gateway controller checks the gateway rules (FIG.4 – based on identifiers) to determine whether traffic matching this combination of destination and source addresses is to be passed (a first state) or dropped (a second state).]:
a) when the status of the mobile computing device is the first state, allowing the mobile computing device to transmit the data packets to the destinations [FIG.14 & para.0155: Discloses at step 1404, when the MAC address does correspond to a registered device (yes – in the first state) for which stream enable has been selected in a current reservation at the hotel, the reservation details are retrieved and control proceeds (allowing) to step 1416.];
b) when the status of the mobile computing device is the second state [FIG.14 & para.0156: Discloses when the MAC address does not correspond to a registered device (no – is in the second state).], redirecting the mobile computing device to perform an authentication [FIG.14 & para.0162: Discloses when “no”, then redirect (step 1408) to a user profile server (for querying for an ID match) determining whether MAC address is associated with a user ID.]; and receiving a response from a server [FIG.14 & para.0164: Disclose at step 1414,  server receiving server response on whether user ID is associated a current quest.]; 
c) determining, based on the response, whether the status of the mobile computing device is the first state or the second state [FIG.14& para.0166: Discloses in step 1414, when a current guest of the hotel is associated with one of the particular user identifiers, control proceeds to step 1416 to continue the process (the first state). Otherwise, when no current guest of the hotel is associated with any of the particular user identifiers (the second state) determined at step 1406, the users associated with these user identifiers (IDs) are not current guests of the hotel. Therefore, control returns to step 1410 to attempt to utilize another method of identifying a guest area associated with the unrecognized guest device.]: 
i) when the status of the mobile computing device is the first state, allowing the mobile computing device to transmit the data packets to the destinations [para.0224: Discloses the gateway controller will pass network traffic packets from guest device to the assigned media device and vice versa.]; and 
ii) when the status of the mobile computing device is the second state, not allowing the mobile computing device to transmit the data packets to the destinations [FIG.14& para.0166: Discloses in step 1414, when determined ID is not associated with current guest (no), the there is no communication data packets.]; and
wherein:
the first state indicates the mobile computing device is successfully authenticated [para.0070: Discloses the gateway controller checks the gateway rules (FIG.4 – based on identifiers) to determine whether traffic matching this combination of destination and source addresses is to be passed (a first state) or dropped (a second state). Thus, first state indicates authenticated (passed).]; and 
the second state indicates the mobile computing device is not successfully authenticated [para.0070: Discloses the gateway controller checks the gateway rules (FIG.4 – based on identifiers) to determine whether traffic matching this combination of destination and source addresses is to be passed (a first state) or dropped (a second state). Thus, second state indicates not successfully authenticated (dropped).].

Regarding Claim 12, Warrick discloses the system of claim 11, and Warrick further discloses wherein the at least one non-transitory computer readable medium further comprises program instructions executable by the at least one processing unit and configured to cause the at least one processing unit to perform:
after the response is received from the server and when the status of the mobile computing device is the first state, updating the status of the mobile computing device with the first state in a wireless network node database [para.0118: Discloses update the gateway rules to thereby allow unicast communications between the guest device and each of the in-room media devices; and FIG.19: Illustrates device enabled (authenticated).].

Regarding Claim 13, Warrick discloses the system of claim 11, and Warrick further discloses wherein the at least one non-transitory computer readable medium further comprises program instructions executable by the at least one processing unit and configured to cause the at least one processing unit to perform:
after the response is received from the server and when the status of the mobile computing device is the second state, updating the status of the mobile computing device with the second state in a wireless network node database [para.0133: Discloses updating the gateway rules to deactivate the communication feature between the guest device and the in-room media devices in the subset associated with the guest device.].

Regarding Claim 14, Warrick discloses the system of claim 11, and Warrick further discloses wherein the authentication is performed through a captive portal webpage using at least one web browser of the mobile computing device by a user of the mobile computing device [FIG(s).17, 19 & para.0255: Discloses a guest of room may select the target output device at a webpage provided by the login portal.].

Regarding Claim 15, Warrick discloses the system of claim 14, and Warrick further discloses wherein the captive portal webpage includes a plurality of social media links for the user of the mobile computing device to select to perform the authentication [para.0260: Discloses hotel guests may share content from Netflix®, Hulu® other Internet-based streaming websites that is playing on the guest's device; FIG.17: Illustrates sharing media content links.].

Regarding Claim 16, Warrick discloses the system of claim 11, and Warrick further discloses wherein the identifier is a Media Access Control (MAC) address of the mobile computing device [FIG.4 & para.0073-0075: Discloses the identifier is a MAC address.].

Regarding Claim 17, Warrick discloses the system of claim 11, and Warrick further discloses wherein the at least one non-transitory computer readable medium further comprises program instructions executable by the at least one processing unit and configured to cause the at least one processing unit to perform: 
sending a request to the server for determining, based on the identifier, the status of the mobile computing device in a server database [para.0156: Discloses the login portal queries a user profile server to determine whether the user profile database stored therein includes a user identifier (ID) that is associated with the MAC address of the unrecognized guest device. The user profile database in this embodiment is remote to the hotel and stored at a central user profile server. Therefore, this step may be performed by the processors sending and receiving network packets to/from the user profile server via the network interface and the Internet.].

Regarding Claim 18, Warrick discloses the system of claim 11, and Warrick further discloses wherein the at least one non-transitory computer readable medium further comprises program instructions executable by the at least one processing unit and configured to cause the at least one processing unit to perform:
sending a request to the server for redirecting the mobile computing device to perform the authentication [FIG.14 & para.0154: Discloses steps 1400 when detecting an unrecognized guest device to request server (step 1402) to redirect to reservation database to determine whether MAC address is associated.].

Regarding Claim 19, Warrick discloses the system of claim 11, and Warrick further discloses wherein the at least one non-transitory computer readable medium further comprises program instructions executable by the at least one processing unit and configured to cause the at least one processing unit to perform:
receiving one or more Internet connectivity checks from the mobile computing device.

Regarding Claim 20, Warrick discloses the system of claim 19, and Warrick further discloses wherein the at least one non-transitory computer readable medium further comprises program instructions executable by the at least one processing unit and configured to cause the at least one processing unit to perform:
discarding the one or more Internet connectivity checks received from the mobile computing device until receiving the status of the mobile computing device from the server [para.0073: Discloses delete all the gateway rules having the same client ID at checked-out of guest of expired time (see para.0133).].

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pugaczewski et al., (US 2019/0075114) – Discloses  a request for a temporary Internet Protocol (IP) address to be assigned to the user device is received with a network gateway device (220) and from the wireless communications server in response to the authentication server authenticating the unique identifier and sending an indication that network access is to be given to the user device [ABSTARCT & para.0020].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426